Citation Nr: 0719997	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of a right sacroiliac strain.  

2.  Entitlement to an increased rating for residuals of a 
right sacroiliac strain, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Peyronie's disease, due to Zyban use.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a sleep disturbance, due to Zyban use.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, through the VA's Appeals 
Management Center (AMC) in Washington, D.C.  The purpose of 
the remand was to permit the RO/AMC to undertake certain 
procedural and evidentiary development.  

The issues of the veteran's entitlement to service connection 
for a right hip disorder and for entitlement to an increased 
rating for residuals of a sacroiliac strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.  


FINDING OF FACT

There is no showing of additional disability involving 
Peyronie's disease and/or a sleep disorder characterized as 
insomnia, caused or made permanently worse by the VA's 
prescribed use of Zyban for smoking cessation.  



CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 
U.S.C.A. § 1151 for Peyronie's disease or for a sleep 
disturbance, inclusive of insomnia, have not been met.  38 
U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358, 3.361, 17.32 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded to the RO by the 
Board in July 2004 for the purpose of permitting the AMC to 
conduct certain procedural and evidentiary development.  All 
of the actions sought by the Board through its prior 
development requests appear to have been completed in full as 
directed, and it is noted that neither the veteran, nor his 
representative, currently contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letter of October 2002 and the AMC's letter of 
August 2004.  The veteran was thereby notified that he should 
submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claims at issue in February 2003 
in accord with Pelegrini.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the 1151 claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements 
pertaining to effective dates and assignment of disability 
ratings would not have operated to alter the outcome with 
respect to either 1151 claim where the preponderance of the 
evidence is against a grant of compensation for the claimed 
additional disabilities.  Sanders, at *5 (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In addition, the Board finds it 
noteworthy that the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  See Dalton, 21 Vet. App. at 30.  In view of the 
foregoing, the Board cannot conclude that this defect in 
notice affected the essential fairness of the adjudication, 
and therefore, the presumption of prejudice is rebutted.  
Id., at *10.  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes examination and treatment 
records compiled by VA and non-VA medical personnel, as well 
as various other items of evidence.  The record reflects that 
the veteran was afforded VA examinations during the course of 
this appeal, which included opinions addressing the nexus 
questions at hand.  Given that there is ample competent 
evidence of record to render an appellate decision, there is 
no duty to provide any further examination or to obtain any 
additional medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.


Analysis

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).

The regulatory provisions governing the veteran's § 1151 
entitlement were modified during the pendency of the instant 
appeal.  See 69 Fed. Reg. 46426 (Aug. 3, 2004). Prior to 
September 2, 2004, the dispositive regulation was 38 C.F.R. 
§ 3.358, and by the changes effectuated as of September 2, 
2004, 38 C.F.R. § 3.358 was rendered applicable only to 
claims received by VA prior to October 1, 1997.  The 
provisions of 38 C.F.R. § 3.361 were instituted for claims 
received on and after October 1, 1997.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment administered.  Id.  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(c), (d).  38 
C.F.R. § 3.361(c).  The proximate cause of disability is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
§ 3.361(c)), and: (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. 17.32.  Id.  
Minor deviations from the requirements of 38 C.F.R. § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  Id.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b) of this chapter, as in emergency situations.  Id.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.  

Under 38 C.F.R. § 17.32, except as otherwise provided in that 
regulation, all patient care furnished under title 38 U.S.C. 
shall be carried out only with the full and informed consent 
of the patient or, in appropriate cases, a representative 
thereof.  In order to give informed consent, the patient must 
have decision-making capacity and be able to communicate 
decisions concerning health care.  If the patient lacks 
decision-making capacity or has been declared incompetent, 
consent must be obtained from the patient's surrogate.  
Practitioners may provide necessary medical care in emergency 
situations without the patient's or surrogate's express 
consent when immediate medical care is necessary to preserve 
life or prevent serious impairment of the health of the 
patient or others and the patient is unable to consent and 
the practitioner determines that the patient has no surrogate 
or that waiting to obtain consent from the patient's 
surrogate would increase the hazard to the life or health of 
the patient or others.  In such circumstances consent is 
implied.  38 C.F.R. § 17.32(b)

Under 38 C.F.R. § 17.32(c), an informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  

Under 38 C.F.R. § 17.32(d), an informed consent must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that: (i) Require the 
use of sedation; (ii) require anesthesia or narcotic 
analgesia; (iii) are considered to produce significant 
discomfort to the patient; (iv) have a significant risk of 
complication or morbidity; (v) require injections of any 
substance into a joint space or body cavity; or (vi) involve 
testing for human immunodeficiency virus.

It is veteran's contention that he developed Peyronie's 
disease and insomnia as a result of his use of VA prescribed 
medication to assist him in a smoking cessation program.  He 
reports that, after a two-to-three week period of initiating 
use of Zyban, also described by him and others as Wellbutrin 
on the basis that it contains the same active ingredient, in 
or about September 1999, he experienced prolonged and painful 
erections, as well as hyperalertness at night which rendered 
him unable to sleep.  During one period of sustained 
erections, a curvature of the penis was noted that was later 
diagnosed as Peyronie's disease.  When use of the prescribed 
medication was discontinued, the painful erections subsided 
to some degree, although the Peyronie's disease and insomnia 
did not.  It, too, is asserted that Peyronie's disease was 
not among the known side effects of use of Zyban.  

The record contains VA medical progress notes indicating 
entry in August 1999 of a diagnostic impression of tobacco 
dependency and a recommendation for a trial of Zyban for 
attempted smoking cessation.  Notation was made that the 
veteran listened to a 45-miute lecture regarding the 
physiological effects of nicotine dependence and the nature 
and effects of Zyban, followed by his participation in a 
question and answer period.  Subsequent notes indicate that 
use of Zyban was initiated on August 6, 1999, with the 
veteran noting increased thirst and a slight sleep 
disruption, but nothing causing significant discomfort, six 
days following the initial Zyban dose.  Zyban use was, 
according to the veteran's account, discontinued based on his 
own decision within a period of weeks after its use was 
initiated.  

In September 2001, the veteran complained of erectile 
difficulties, noting that the upper portion of his penis did 
not seem to fill with blood and that there was an abnormal 
curvature of the penile shaft upwards.  The assessment was of 
abnormal erections versus Peyronie's disease.  He was 
referred for urological consultation, which was undertaken 
later in September 2001, at which time he reported that while 
taking Zyban two years previously he began having long and 
painful erections.  Examination disclosed palpable, dense 
fibrous tissue of the distal third of the penis.  The 
impression was of Peyronie's disease.  

The veteran was afforded a VA medical examination by family 
nurse practitioner in October 2002, receipt of the report 
thereof being acknowledged by a VA physician.  The October 
2002 examination culminated in entry of an assessment of a 
history of Peyronie's disease, etiology unclear.  Further 
research of the side effects of Zyban followed by the 
examiner, and in her report of findings, she referenced the 
Merck Manual's definition of Peyronie's disease as fibrosis 
of the cavernous sheaths leading to contracture of the 
investing fascia of the corpora and resulting in a deviated 
and painful erection, cause unknown.  Consultation with a 
pharmacist was noted to reveal no reports of Peyronie's 
disease due to use of Zyban, although it was noted that there 
was mention of rare reports of abnormal ejaculation and 
painful erections.  (Insomnia was also listed as a possible 
side effect.)  Citation was also made to the warnings, 
precautions, and adverse reactions for Zyban use.  On the 
basis of the foregoing, review of medical literature, and 
consultation with a pharmacist and urologist, the examiner 
opined that she was unable to support the veteran's claim 
that his Peyronie's disease was due to Zyban use.  It was set 
forth that the veteran had stopped taking Zyban by the time 
he first experienced Peyronie's disease.  

A progress noted compiled by VA in November 2002 includes an 
opinion from the examiner that it appeared that prescribing 
or recommending Wellbutrin was appropriate for smoking 
cessation, but that it was more likely than not that its use 
had caused the veteran's sleep difficulties, which he did not 
have prior to its initial use.  The veteran was noted to have 
denied that he was depressed or anxious or that he had other 
conditions which would interfere with his sleep.  A question 
was also raised, which was noted by the examiner to be 
answerable only by a physician or pharmacist, as to why the 
veteran would continue to experience sleep difficulties two 
years after he had used Wellbutrin.  A rhetorical question 
was asked by the examiner as to why the side effect would not 
have worn off by this point in time, and it was indicated 
that a psychological explanation for the veteran's continued 
sleep difficulties might be that he has "become upset that 
he can't sleep which interferes with sleep".  

Further VA urology follow-up occurred in April 2003.  At that 
time, the veteran was noted to have stable Peyronie's disease 
and priapism.  His pain was noted to be less severe, but the 
deviation of the penis was to 180 degrees.  

In December 2003, the veteran submitted into the record data 
pertaining to Wellbutrin SR, which were compiled by its 
manufacturer.  The foregoing was therein noted to contain the 
same active ingredient, bupropion hydrochloride, as is found 
in Zyban.  One side effect of its use was therein noted to be 
insomnia.  

In December 2004, the veteran was afforded a VA medical 
examination for evaluation of his Peyronie's disease, to 
include a review by the examiner of his claims folder.  Such 
examination yielded an impression of Peyronie's disease.  In 
the opinion of the examining physician, the onset of the 
veteran's Peyronie's disease coincided with his use of Zyban, 
and that while the veteran's painful erections may have been 
related to Zyban use, the etiology of Peyronie's disease was 
unclear, although possibly related to nonspecific trauma.  It 
was the examiner's opinion that the veteran's Peyronie's 
disease was unrelated to his Zyban use for treatment of 
smoking cessation.  

A VA neurological examination was undertaken in January 2005, 
to include review of the veteran's claims folder.  The 
assessment was of chronic insomnia.  The examining physician 
noted that insomnia was a complicated issue and divisible 
into predisposing, precipitating, and perpetuating factors.  
The veteran's predisposing factors included age, ongoing 
pain, alcohol, and smoking; the precipitating factors were 
Zyban use, smoking cessation, pain, and possibly stress over 
the diagnosis of Peyronie's disease.  The perpetuating 
factors were noted to include continued smoking, alcohol, and 
possibly pain; no co-morbid psychologic illness was 
identified as a perpetuating factor.  There was noted to be 
minimal impairment due to insomnia, other than the insomnia 
itself, including fatigue and irritability.  It was reported 
to be difficult to know how the veteran's insomnia had 
increased his disability beyond his already accepted 
conditions.  It was the examiner's opinion that, although the 
veteran's insomnia may have been associated with Zyban, it 
may have also been associated with any number of undisclosed 
factors, and, as such, it was not medically plausible to 
blame his ongoing insomnia on his relatively brief use of 
Zyban.  Ultimately, it was the examiner's conclusion that the 
veteran did not have additional disability related to the use 
of Zyban.  

In this case, no competent medical finding or opinion is 
found which supports the proposition that additional 
disability involving Peyronie's disease directly resulted 
from the veteran's short-term use of Zyban, beginning in 
August 1999, or was aggravated thereby.  The veteran offers 
testimony that he developed painful and prolonged erections 
coincident with his use of Zyban, but competent medical 
evidence establishing a causal link between the two 
occurrences is wholly lacking and the data provided indicate 
that painful erections and painful ejaculation were known 
side effects for use of Zyban.  (Emphasis added.)  While the 
veteran is correct that Peyronie's disease is not shown to be 
a foreseeable consequence of Zyban use, that fact is not 
dispositive of this appeal, as a threshold criterion for 
entitlement, that is, a showing of additional treatment 
caused or aggravated by the Zyban use, is lacking in this 
instance.  

Regarding the veteran's sleep disturbance, inclusive of 
insomnia, the record demonstrates that insomnia is present 
and the record is divided, albeit unequally, as to whether 
the veteran's insomnia is the direct result of the VA's 
prescribed use of Zyban for smoking cessation.  One VA 
clinician determined in November 2002 that it was more likely 
than not that Zyban caused the veteran's sleep difficulties, 
but conceded that he was unable to offer an answer as to why 
the veteran continued to experience sleep difficulties two 
years after taking the prescribed drug, noting that such a 
question was only within the province of a pharmacist or 
physician.  Input from a pharmacist, nurse practitioner, and 
urologist weighs against a causal relationship between the 
veteran's Zyban use and his sleep difficulties, including 
insomnia.  Moreover, this and other medical data clearly 
indicate that sleep disturbance and insomnia are foreseeable 
consequences of Zyban use and wholly absent from the record 
is any indication by way of competent evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing treatment.  On the basis of the foregoing, it is 
concluded that the only medical opinion supportive of 
entitlement is outweighed both qualitatively and 
quantitatively by the medical opinions and other data 
contraindicating entitlement to § 1151 compensation for a 
sleep disturbance or insomnia.  

As to the statements by the veteran relating to the etiology 
of his Peyronie's disease and sleep disturbance, such are 
incompetent, as he is not shown to be in possession of the 
requisite medical background and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, a preponderance of the evidence is against the 
veteran's entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for Peyronie's disease and for a sleep disturbance, as 
a result of Zyban use for smoking cessation.  Denial of the 
§ 1151 claims is thus in order.  That being the case, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990);


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
Peyronie's disease due to Zyban use is denied.  

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a 
sleep disturbance due to Zyban use is denied.  


REMAND

Further development of the remaining issues on appeal, that 
is, the veteran's claim for service connection for a right 
hip disorder and his claim for increase for residuals of a 
sacroiliac strain, is deemed to be necessary.  

In connection with the veteran's claim for service connection 
for a right hip disorder, there is a conflict in the medical 
evidence as to the existence of disability of the right hip.  
VA medical examination in October 2002, the report of which 
was supplemented in December 2002, yielded a diagnosis based 
on X-rays of mild degenerative osteoarthritis.  It was the 
opinion of the examiner that such osteoarthritis was more 
likely than not due to aging, as opposed to a catch in the 
hip noted in service in February 1969.  Further VA medical 
evaluation in January 2005 did not yield a diagnosis of right 
hip disability, with the examiner finding that what was 
previously felt to be an osteophyte on an X-ray of the 
acetabulum was a normal finding and not indicative of 
osteoarthritis.  Range of motion testing did, however, 
identify abnormal range of motion values for right hip 
flexion and adduction per 38 C.F.R. § 4.71, Plate II (2006), 
which were not referenced by the examiner in terms of his 
discussion as to the nonexistence of right hip disablement.  
Further medical input is thus needed to resolve the noted 
conflict(s).  

In addition, if current right hip disablement is present, it 
is determined that the record does not adequately address the 
question of causation or aggravation as a result of the 
service-connected residuals of a sacroiliac strain.  
Moreover, notice is taken that, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended in order to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability, and it is evident that the regulatory change has 
not been considered to date by the RO/AMC.  See 71 Fed. Reg. 
52744 (2006).  

Regarding the veteran's claim for increase for residuals of a 
sacroiliac strain, the Board directed the AMC to conduct a VA 
orthopedic evaluation as to the severity of such disorder in 
its July 2004 remand, but the January 2005 report of a VA 
examination indicates that it was primarily performed to 
evaluate the veteran's right hip.  Some attempt was made to 
obtain range of motion values for the lumbar spine, but they 
are incomplete; findings with respect to objective indicia of 
pain and functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45 
(2006), and DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
inadequate; and a determination should be made as to whether 
the veteran has any neurological manifestations that warrant 
a separate compensable rating.  While the current 40 percent 
rating is the maximum evaluation allowed based upon 
limitation of motion of the lumbar spine under prior or 
current rating criteria, a higher rating is possible under 
the former or current criteria for rating disc disease, to 
include separate ratings for orthopedic (e.g., limitation of 
motion of the lumbar spine) and neurological manifestations.  
See Note 1 after Code 5243.  

It is pertinent to note that the RO in October 1999 granted 
service connection for a right sacroiliac strain and rated it 
under 38 C.F.R. § 4.71a, Diagnostic Code 5294-5295 
(lumbosacral strain).  There is no indication that service 
connection was granted for degenerative disc disease at that 
time and the criteria for rating interverterbral disc 
syndrome found in Diagnostic Code 5293 were not cited.  In 
January 2002, however, the RO cited the criteria found in 
Diagnostic Code 5293 and such criteria were included in the 
statement of the case and a subsequent supplemental statement 
of the case.  While the Board noted in its July 2004 remand 
the entities (sacroiliac strain and disc disease) were 
unrelated, following a subsequent VA examination in January 
2005, the clinician indicated otherwise.  It is clear from 
this evidence and the procedural history of the issue for a 
higher rating for a right sacroiliac strain that service 
connection is in effect for disc disease and as such, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (before September 23, 
2002 and from that date to September 26, 2003) and 5243 
(2006) are applicable.

In view of the foregoing, orthopedic neurological 
examinations must be performed for the purpose of identifying 
the nature and etiology of any right hip disability that may 
be present and the current severity of the veteran's service-
connected sacroiliac strain with lumbar disc disease.  
38 C.F.R. § 3.327 (2006).

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for a 
right hip disorder, to include as 
secondary to a service-connected 
sacroiliac strain, and for an increased 
rating for residuals of a sacroiliac 
strain.  The veteran must be notified by 
written correspondence of any information 
and evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other government records, such as 
those compiled by or on behalf of the 
service department, which are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.   

3.  Thereafter, the veteran must be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
identifying the nature and etiology of 
any right hip disability that may be 
present and the current severity of his 
service-connected sacroiliac strain with 
lumbar disc disease.  The claims folder 
should be made available to and reviewed 
by the examiner for use in the study of 
this case and the prepared report of such 
evaluation should indicate whether the 
claims folder was made available and 
reviewed.  

The examination must include complete 
range of motion studies of the lumbar 
spine and right hip.  The examiner must 
also note any additional limitation of 
motion of the lumbar spine due to pain or 
flare-ups of pain, as supported by 
objective findings, and any additional 
limitation of motion due to weakness, 
excess fatigability, or incoordination.  
The degree of additional motion loss, if 
any, should be set forth in degrees, to 
the extent possible.  

The clinician should also note any 
additional neurological impairment 
associated with the veteran's service-
connected sacroiliac strain with lumbar 
disc disease (e.g., radiculopathy, bowel 
or balder impairment) that may be 
present.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
requested to address the following 
question:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any right 
hip disability that may be 
present was caused or 
aggravated by the veteran's 
service-connected right sacro-
iliac strain with disc disease 
of the lumbar spine?  

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond the natural 
progression of the disease or injury.  

Also, use by the examiner of the "at 
least as likely as not" language in 
responding is required.  The examiner is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or aggravation; less likely weighs 
against the claim.  

4.  Lastly, the veteran's claims for 
entitlement to service connection for a 
right hip disorder, including as 
secondary to a service-connected low back 
disability, and for entitlement to a 
rating in excess of 40 percent for a low 
back disorder must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority, 
inclusive of the provisions of 38 C.F.R. 
§ 3.310, as in effect prior to and on and 
after October 10, 2006, see 71 Fed. Reg. 
52744 (2006), and the rating criteria in 
effect prior to and on and after the 
September 2002 and September 2003 changes 
for the evaluation of spinal disorders.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


